Citation Nr: 0207267	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  00-08 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)and 
Insurance Center
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran is shown to have a current bilateral 
sensorineural hearing loss that as likely as not is the 
result of his exposure to acoustic trauma in service.  

2.  The veteran currently is shown to have a tinnitus that as 
likely as not is the result of his exposure to acoustic 
trauma in service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b), 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 3.385 (2001).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b), 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

Service connection may also be granted for sensorineural 
hearing loss where it is manifest to a degree of 10 percent 
or more within the first postservice year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to disease or injury in service.  Id. at 
160.  

The veteran's DD Form 214 indicates that he served as an 
Aviation Machinist's Mate during World War II and that he 
received the Distinguished Flying Cross as well as the Air 
Medal.  

In his Notice of Disagreement (NOD), the veteran maintained 
that he flew as a crew member of a PBY Mariner, powered by 
2000 HP Pratt & Whitney engines.  The veteran indicated that 
he crewed as the waist gunner and fired twin .50 caliber 
machine guns at enemy aircraft while under attack on many 
combat missions.  When engaging the enemy, the veteran 
reported firing 5 second bursts continuously for a period of 
15-30 minutes.  

In a March 2002 statement, the veteran added that he was not 
supplied with ear protection and flew from May 1944 until 
August 1945, totaling 1133.5 logged hours.  

The veteran was afforded a VA audiometric examination in 
August 1999.  The examiner noted that the veteran had been 
exposed to hazardous noise working with aircraft and engines 
during service.  The veteran denied having occupational and 
recreational hazardous noise exposure.  The veteran also 
complained of having constant bilateral tinnitus.  The 
examiner matched the tinnitus with a 2000 Hz tone at 0 dB, 
SL.  

The examiner reported pure tone air conduction thresholds for 
the right ear as follows:  at 500 Hz, 5 dB; at 1000 Hz, 40 
dB; at 2000 Hz, 75 dB; at 3000 Hz, 75 dB; at 4000 Hz, 100 dB; 
with a four frequency average equal to 73 dB.  

The pure tone air conduction thresholds for the left ear were 
reported as follows:  at 500 Hz, 25 dB; at 1000 Hz, 45 dB; at 
2000 Hz, 75 dB; at 3000 Hz, 90 dB; at 4000 Hz, 85 dB; with a 
four frequency average equal to 74 dB.  

The veteran's speech recognition scores, using the Maryland 
CNC word list, were 84 percent in the right ear and 52 
percent in the left ear.  

The diagnosis was that of mild to profound down-sloping 
sensorineural hearing loss beginning at 1000 Hz in the right 
ear and moderate to severe sloping sensorineural loss 
beginning at the same frequency in the left ear.  Acoustic 
immittance testing revealed adequate middle ear functioning 
bilaterally.  The veteran's tinnitus was matched with a 2000 
Hz tone at 0 dB, SL.  

The examiner noted that there was a possibility that the 
veteran's tinnitus might have begun while in the military 
although the veteran was unsure as to the exact date of the 
onset.  The examiner also noted that the veteran's hearing 
loss could also have begun while in the military although 
that was not known positively.  

The medical evidence shows that the veteran has current a 
bilateral hearing disability under the provisions of 38 
C.F.R. § 3.385.  In addition, tinnitus has also been 
diagnosed.  

In light of the veteran's credible statements regarding his 
noise exposure during service, and the VA examination report 
showing current bilateral sensorineural hearing loss and 
tinnitus, the Board finds that they as at least as likely as 
not are due to noise exposure in service.  By extending the 
benefit of the doubt to the veteran, service connection for 
the bilateral hearing loss and tinnitus is warranted.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the veteran's claim for 
service connection.  Specifically, the RO provided a letter 
to the veteran in April 2001 explaining the VCAA and 
affording the veteran an opportunity to submit additional 
evidence in support of his claim.  The veteran responded that 
he did not have additional evidence to submit.  

Moreover, in light of the favorable action taken hereinabove, 
the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to his claim is 
required.  

In this case, the Board finds that there is sufficient 
evidence of record to decide his claim properly.  



ORDER

Service connection for a bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

